       Case 1:13-cv-02574-JGK Document 39 Filed 10/27/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHERRY BUSHANSKY,                                            13-cv-2574 (JGK)

                        Plaintiff ,                          ORDER

              - against -                     I    -             h·• - -             • • --- - - -         ...,    •        -       - -- • -
                                              3   ~-         _       ,. _ _    _     -      -   -   -- -   - - -   -·   ·       - -- -   -     -   ••   -


                                              !1
                                              ]
                                               · 1 T"n~t..       -            ..._
                                                                                         ,·, Jh.J' ·
                                                                                         v L . . .
CAROLYN W. COLVIN, ACTING                     ~
                                              \ 'I n0c:
                                                   ·- ~ ' 11        K~ ' T'T'
                                                                  _V.' J • ' •
COMMISSIONER OF SOCIAL SECURITY
                                              q f: Y ): ;''T' ,._," _( ' .·· 1....:r-
                                              '~ ..-1 ,L •- · - ·
                                                                                      f ' T ·' 1_· · l, I
                                                                                    _ . . . . •L
                                                                                                                                                   .:_,


                        Defendant.                : ...,lf' C
                                              :i-'--''-. -:. : __ - - --- --- - -- - !,
                                                                                     l                                                                      ; ·




                                                   •:,er,-- - : - : U. j a!.11/.lQ ':.f
                                              : I ~~
JOHN G. KOELTL, District Judge:

      The Court has received a letter from the plaintiff in this

case , requesting a protective or sealing order to seal the

record or to redact "all medical and psychological/mental health

personal information and references" from the court record ,

including the Memorandum Opinion and Order, issued on September

23 , 2014 .

      The Court is sympathetic to the plaintiff ' s concern for

privacy.      The Federal Rules of Civil Procedure draw a

distinction between the administrative record in Social Security

c ases and any opinions that the court issues .                                            The

administrative rec o rd is afforded limited access remotely to

parties and their attorneys but is available more generally for

review at the Courthouse , while opinions and orders are

a v ailable remotely. See Fed. R. Civ . Pro . 5.2(c).

      At this point, given the plaintiff ' s concern for privacy

and the age of the administrative rec o rd , there is n o longer a
       Case 1:13-cv-02574-JGK Document 39 Filed 10/27/20 Page 2 of 3



reason for public access to the administrative record , and

therefore , the Court will seal the administrative record and the

briefs discussing the administrative record in this case .

     On the other hand , there is an important interest in access

to judicial opinions , so that the public may understand the

application and development of the law in Social Security cases .

See , e . g ., Mitze v . Saul , 968 F . 3d 689 , 692 - 93 (7th Cir . 2020)

(per curiam) .    Therefore , there is no basis to seal this Court ' s

prior Opinion and Order in this case .

     Moreover , this plaintiff ' s request to redact or seal the

Opinion and Order is untimely and moot. The plaintiff ' s original

request to redact or seal the Opinion and Order , was filed by

her counsel over four months after the Opinion and Order had

been issued , at which time it had already been published in

Westlaw .    ECF Nos . 28 - 29 . As the plaintiff ' s counsel

acknowledged at that time , this Court was without power to

"retroactively control the documents previously released . " ECF

No . 29.    Accord i ngly , this Court denied the motion as moot .       ECF

No . 33 . The present request to redact or seal the Opinion and

Order , which was received by this Court over five years later ,

is similarly untimely and moot .

      Therefore , the plaintiff ' s request is granted in part and

denied in part.      The administrative record and parties ' briefs

will be sealed , while the Court ' s Opinion and Orders will not be


                                      2
         Case 1:13-cv-02574-JGK Document 39 Filed 10/27/20 Page 3 of 3




sealed . The Clerk is directed to seal ECF Nos . 7 , 10 , 11 , 12 ,

14 , 15 , and 16 .

SO ORDERED .

Dated:       New York, New York
             October 27, 2020



                                           United States District Judge




                                       3
